INDEMNIFICATION AGREEMENT

     THIS AGREEMENTis made and entered into as of the 31st day of July, 2002, by
and among ALPHANET SOLUTIONS, INC., a New Jersey corporation (the
“Corporation”), RICHARD G. ERICKSON (“Erickson”) and NEW ENGLAND ASSOCIATES, LLC
(“New England Associates”) (Erickson and New England Associates being
hereinafter collectively referred to as “Indemnitee”).

     WHEREAS, effective March 15, 2002, the Corporation retained Erickson to
serve as Chief Executive Officer of the Corporation through New England
Associates, a professional services turnaround consultantcy of which he is
president; and

     WHEREAS, effective May 1, 2002, Erickson was elected President of the
Corporation and is currently a nominee for election as a Director of the
Corporation; and

     WHEREAS, the New Jersey Business Corporation Act and the Corporation’s
By-Laws provide that indemnification of the Directors and Officers of the
Corporation may be authorized by agreement, and thereby contemplate that
contracts of this nature may be entered into between the Corporation and
Indemnitee with respect to indemnification of Indemnitee as a Director and
Officer of the Corporation; and

     WHEREAS, the Corporation wishes to make the provisions of this Agreement
applicable and effective retroactive to the commencement of Indemnitee's
retention by the Corporation as of March 15, 2002;

     NOW, THEREFORE, for good and valuable consideration, the sufficiency and
adequacy of which are hereby acknowledged, the Corporation and Indemnitee do
hereby agree as follows:

           1.     This Agreement shall be applicable and effective retroactive
to the commencement of Indemnitee's retention by the Corporation as of March 15,
2002.

           2.     Definitions. As used in this Agreement:

          (a) The term “Proceeding”shall include any threatened, pending, or
completed action, suit or proceeding, whether brought by or in the right of the
Corporation or otherwise and whether of a civil, criminal, administrative or
investigative nature, in which Indemnitee may be or may have been involved as a
party or otherwise, by reason of the fact that Indemnitee is or was a Director
or Officer of the Corporation, by reason of any action taken by him or of any
inaction on his part while acting as such a Director or Officer, or by reason of
the fact that he is or was serving at the request of the Corporation as a
director, officer, partner, trustee, employee or agent of the Corporation or of
another corporation, partnership, joint venture, trust or other enterprise; in
each case whether or not he is acting or serving in any such capacity at the
time any liability or expense is incurred for which indemnification or
reimbursement can be provided under this Agreement.

          (b) The term “Expenses”shall include, without limitation, expenses of
investigations, judicial or administrative proceedings or appeals,
attorneys’fees and disbursements and any expenses of establishing a right to
indemnification under Paragraph 8 of this Agreement, but shall not include the
amount of judgments, fines or penalties against or settlements paid by
Indemnitee.

          (c) References to “other enterprise”shall include, without limitation,
employee benefit plans; references to “fines”shall include, without limitation,
any excise tax assessed with respect to any employee benefit plan; any
references to “serving at the request of the Corporation”shall include, without
limitation, any service as a Director or Officer of the Corporation which
imposes duties on, or involves services by, such Director or Officer with
respect to an employee benefit plan, its participants or beneficiaries; and a
person who acted in good faith and in a manner he reasonably believed to be in
the best interests of the participants and beneficiaries of an employee benefit
plan shall be deemed to have acted in a manner “not opposed to the best
interests of the Corporation”as referred to in this Agreement.

           3.     Indemnity in Third-Party Proceedings. The Corporation shall
indemnify Indemnitee in accordance with the provisions of this Paragraph 3 if
Indemnitee is a party to or threatened to be made a party to or otherwise
involved in any Proceeding (other than a Proceeding by or in the right of the
Corporation to procure a judgment in its favor) by reason of the fact that
Indemnitee is or was a Director or Officer of the Corporation, or is or was
serving at the request of the Corporation as a director, officer, partner,
trustee, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise, against all Expenses, judgments, settlements, fines
and penalties, actually and reasonably incurred by Indemnitee in connection with
the defense or settlement of such Proceeding, but only if Indemnitee acted in
good faith and in a manner which he reasonably believed to be in or not opposed
to the best interests of the Corporation and, in the case of a criminal
proceeding, had no reasonable cause to believe that his conduct was unlawful.
The termination of any such Proceeding by judgment, order of court, settlement,
conviction or upon a plea of nolo contendere, or its equivalent, shall not, of
itself, create a presumption that Indemnitee did not act in good faith and in a
manner which he reasonably believed to be in or not opposed to the best
interests of the Corporation, and with respect to any criminal proceeding, that
such person had reasonable cause to believe that his conduct was unlawful.

           4.      Indemnity for Expenses in Proceedings By Or In the Right of
the Corporation. The Corporation shall indemnify Indemnitee in accordance with
the provisions of this Paragraph 4 if Indemnitee is a party to or threatened to
be made a party to or otherwise involved in any Proceeding by or in the right of
the Corporation to procure a judgment in its favor by reason of the fact that
Indemnitee is or was a Director or Officer of the Corporation, or is or was
serving at the request of the Corporation as a director, officer, partner,
trustee, employee, or agent of another corporation, partnership, joint venture,
trust or other enterprise, against all Expenses actually and reasonably incurred
by Indemnitee in connection with the defense or settlement of such Proceeding,
but only if he acted in good faith and in a manner which he reasonably believed
to be in or not opposed to the best interests of the Corporation, except that no
indemnification for Expenses shall be made under this Paragraph 4 in respect of
any claim, issue or matter as to which Indemnitee shall have been adjudged to be
liable to the Corporation, unless and only to the extent that any court in which
such Proceeding was brought shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnity for such expenses as
such court shall deem proper.

           5.      Indemnity for Amounts Paid in Settlement in Proceedings By Or
In the Right of the Corporation. The Corporation shall indemnify Indemnitee in
accordance with the provisions of this Paragraph 5 if Indemnitee is a party to
or threatened to be made a party to any Proceeding by or in the right of the
Corporation to procure a judgment in its favor by reason of the fact that
Indemnitee is or was a Director or Officer of the Corporation, or is or was
serving at the request of the Corporation as a director, officer, partner,
trustee, employee, or agent of another corporation, partnership, joint venture,
trust or other enterprise, against all amounts actually and reasonably paid in
settlement by Indemnitee in connection with any such Proceeding, but only if he
acted in good faith and in a manner which he reasonably believed to be in or not
opposed to the best interests of the Corporation.

           6.      Indemnification of Expenses of Successful Party.
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee has been successful on the merits or otherwise in defense of any
Proceeding or in defense of any claim, issue or matter therein, including
dismissal without prejudice, Indemnitee shall be indemnified against all
Expenses incurred in connection therewith.

           7.      Advances of Expenses. Any Expenses incurred by or on behalf
of Indemnitee pursuant to Paragraphs 3 or 4 in any Proceeding shall be paid by
the Corporation in advance upon the written request of Indemnitee if Indemnitee
shall undertake to (a) repay such amount to the extent that it is ultimately
determined that Indemnitee is not entitled to indemnification hereunder, and
(b) reasonably cooperate with the Corporation concerning the action, suit or
proceeding giving rise to the Expenses.

           8.      Right of Indemnitee to Indemnification Upon Application;
Procedure Upon Application. Any indemnification under Paragraphs 3, 4, 5 and 6
shall be made no later than thirty (30) days after receipt by the Corporation of
the written request of Indemnitee therefor, unless a determination is made
within said thirty (30) day period by (a) the Board of Directors by a majority
vote of a quorum consisting of Directors who were not parties to such
Proceeding, or (b) independent legal counsel, agreed to by the Corporation, in a
written opinion (which counsel shall be appointed if such a quorum is not
obtainable), that the Indemnitee has not met the relevant standards for
indemnification set forth in Paragraphs 3, 4, 5 or 6. The right to
indemnification or advances as provided by this Agreement shall be enforceable
by Indemnitee in any court of competent jurisdiction. There shall exist in such
action a rebuttable presumption that Indemnitee has met the applicable
standard(s) of conduct and is therefore entitled to indemnification pursuant to
this Agreement, and the burden of proving that the relevant standards have not
been met by Indemnitee shall be on the Corporation. Neither the failure of the
Corporation (including its Board of Directors or independent legal counsel)
prior to the commencement of such action to have made a determination that
indemnification is proper in the circumstances because Indemnitee has met the
applicable standard of conduct, nor an actual determination by the Corporation
(including its Board of Directors or independent legal counsel) that Indemnitee
has not met such applicable standard of conduct, shall (a) constitute a defense
to the action, (b) create a presumption that Indemnitee has not met the
applicable standard of conduct, or (c) otherwise alter the presumption in favor
of Indemnitee referred to in the preceding sentence. Indemnitee’s Expenses
reasonably incurred in connection with successfully establishing his right to
indemnification, in whole or in part, in any such action shall also be
indemnified by the Corporation.

           9.      Allowance for Compliance with SEC Requirements. Indemnitee
acknowledges that the Securities and Exchange Commission (“SEC”) has expressed
the opinion that indemnification of directors and officers from liabilities
under the Securities Act of 1933 (“Act”) is against public policy as expressed
in the Act and, is therefore, unenforceable. Indemnitee hereby agrees that it
will not be a breach of this Agreement for the Corporation to undertake with the
Commission in connection with the registration for sale of any stock or other
securities of the Corporation from time to time that, in the event a claim for
indemnification against such liabilities (other than the payment by the
Corporation of expenses incurred or paid by a Director or Officer of the
Corporation in the successful defense of any action, suit or proceeding) is
asserted in connection with such stock or other securities being registered, the
Corporation will, unless in the opinion of its counsel the matter has been
settled by controlling precedent, submit to a court of competent jurisdiction
the question of whether or not such indemnification by it is against public
policy as expressed in the Act and will be governed by the final adjudication of
such issue. Indemnitee further agrees that such submission to a court of
competent jurisdiction shall not be a breach of this Agreement.

           10.      Indemnification Hereunder Not Exclusive. The indemnification
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may be entitled under the Certificate of Incorporation or the
By-Laws of the Corporation, any agreement, any vote of stockholders or
disinterested Directors, the New Jersey Business Corporation Act, or otherwise,
both as to action in his official capacity and as to action in another capacity
while holding such office. The indemnification under this Agreement shall
continue as to Indemnitee even though he may have ceased to be a Director or
Officer so long as Indemnitee shall be subject to any proceedings, by reason of
the fact that Indemnitee was a director, officer, employee, or agent of the
Corporation or serving in any capacity described in paragraph 5, and shall inure
to the benefit of the heirs, executors and personal representatives of
Indemnitee.

           11.      Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Corporation for some
claims, issues or matters, but not as to other claims, issues or matters, or for
some or a portion of the Expenses, judgments, fines or penalties actually and
reasonably incurred by him or amounts actually and reasonably paid in settlement
by him in the investigation, defense, appeal or settlement of any Proceeding,
but not for the total amount thereof, the Corporation shall nevertheless
indemnify Indemnitee for the portion of such claims, issues or matters or
Expenses, judgments, fines, penalties or amounts paid in settlement to which
Indemnitee is entitled.

           12.      Reimbursement to Corporation by Indemnitee; Limitation on
Amounts Paid by Corporation. To the extent Indemnitee has been indemnified by
the Corporation hereunder and later receives payments from any insurance
maintained by the Company covering the same Expenses, judgments, fines,
penalties or amounts paid in settlement so indemnified by the Corporation
hereunder, Indemnitee shall immediately reimburse the Corporation hereunder for
all such amounts received from the insurer. Notwithstanding anything contained
herein to the contrary, Indemnitee shall not be entitled to recover amounts
under this Agreement which, when added to the amount of indemnification payments
made to, or on behalf of, Indemnitee, under the Certificate of Incorporation or
By-Laws of the Corporation, in the aggregate exceed the Expenses, judgments,
fines, penalties and amounts paid in settlement actually and reasonably incurred
by Indemnitee (“Excess Amounts”). To the extent the Corporation has paid Excess
Amounts to Indemnitee, Indemnitee shall be obligated to immediately reimburse
the Corporation for such Excess Amounts.

           13.      Continuation of Rights and Obligations. All rights and
obligations of the Corporation and Indemnitee hereunder shall continue in full
force and effect despite the subsequent amendment or modification of the
Corporation’s Certificate of Incorporation or By-Laws, as such are in effect on
the date hereof, and such rights and obligations shall not be affected by any
such amendment or modification, any resolution of Directors or stockholders of
the Corporation, or by any other corporate action which conflicts with or
purports to amend, modify, limit or eliminate any of the rights or obligations
of the Corporation and/or Indemnitee hereunder.

           14.     Amendment and Modification. This Agreement may only be
amended, modified or supplemented by the written agreement of the Corporation
and Indemnitee.

           15.      Assignment. This Agreement shall not be assigned by the
Corporation or Indemnitee without the prior written consent of the other party
thereto, except that the Corporation may freely assign its rights and
obligations under this Agreement to any subsidiary for whom Indemnitee is
serving as a director, officer, partner, trustee, employee or agent thereof;
provided, however, that no permitted assignment shall release the assignor from
its obligations hereunder. Subject to the foregoing, this Agreement and all of
the provisions hereof shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, executors, successors and assigns,
including, without limitation, any successor to the Corporation by way of
merger, consolidation, other forms of reorganization and/or sale or disposition
of all or substantially all of the capital stock of the Corporation.

           16.      Saving Clause. If this Agreement or any portion thereof
shall be invalidated on any ground by any court of competent jurisdiction, the
Corporation shall nevertheless indemnify Indemnitee as to Expenses, judgments,
fines, penalties and amounts paid in settlement with respect to any Proceeding
to the full extent permitted by any applicable portion of this Agreement that
shall not have been invalidated or by any other applicable law.

           17.      Counterparts. This Agreement may be executed in two or more
fully or partially executed counterparts each of which shall be deemed an
original binding the signer thereof against the other signing parties, but all
counterparts together shall constitute one and the same instrument. Executed
signature pages may be removed from counterpart agreements and attached to one
or more fully executed copies of this Agreement.

           18.      Notice. Indemnitee shall, as a condition precedent to his
right to be indemnified under this Agreement, give to the Corporation notice in
writing as soon as practicable of any claim made against him for which indemnity
will or could be sought under this Agreement. Notice to the Corporation shall be
directed to the Corporation at its headquarters located at 7 Ridgedale Avenue,
Cedar Knolls, New Jersey 07927, Attention: General Counsel (or such other
address as the Corporation shall designate in writing to Indemnitee). Notice
shall be deemed received three days after the date postmarked if sent by prepaid
mail, properly addressed.

           19.      Applicable Law. All matters with respect to this Agreement,
including, without limitation, matters of validity, construction, effect and
performance shall be governed by the internal laws of the State of New Jersey
applicable to contracts made and to be performed therein between the residents
thereof (regardless of the laws that might otherwise be applicable under
principles of conflicts of law).

           20.      D & O Insurance. The Corporation represents that it has in
place D & O insurance in the amount of $10,000,000, and that it will maintain
such insurance in at least that amount.

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and signed effective as of the day and year first above written.


ALPHANET SOLUTIONS, INC.


By:  WILLIAM S. MEDVE
——————————————
Its:  Chief Financial Officer






RICHARD G. ERICKSON
——————————————
RICHARD G. ERICKSON



NEW ENGLAND ASSOCIATES, LLC


By:  RICHARD G. ERICKSON
——————————————
Richard G. Erickson, President
